Citation Nr: 0115466	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  98-07 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence, due to detrusor instability with cystocele.  

2.  Entitlement to service connection for personality 
disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

The veteran served on active duty from July 1995 to 
March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
urinary incontinence, due to detrusor instability with 
cystocele and personality disorder, claimed as depression.  
In October 1999, this case was transferred from the Atlanta, 
Georgia RO to the New Orleans, Louisiana RO.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).

The veteran was scheduled for a videoconference Board hearing 
on March 20, 2001.  The veteran did not report for the 
March 2001 hearing.  

Unfortunately, remand is required in the instant case to 
assure that the record is complete.  The veteran underwent a 
series of VA examinations in 1998.  It appears that she was 
scheduled for some follow-up appointments that she did not 
keep.  There are no medical records relating to the 
conditions in issue since September 1998.  On remand, the RO 
should inquire where the veteran has received treatment for 
her urinary incontinence and depression since service and, 
after obtaining appropriate releases for her private records, 
make an appropriate request.  This is in keeping with the 
duty to notify the appellant of the information and evidence 
needed to substantiate her claim and of what part of such 
evidence the Secretary will attempt to obtain on her behalf, 
and the duty to assist in obtaining relevant records.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103(a) and at 38 U.S.C. 
§ 5103A).  

Once all identified relevant treatment records have been 
associated with the file, or it is reasonably certain that 
they are not available, schedule the veteran for appropriate 
examinations.  The examining doctors must review the 
veteran's claims file, and particularly her service medical 
records, which show a complaint of urinary incontinence on 
the day she entered active military service, for an opinion 
as to whether the veteran's condition pre-existed service to 
a reasonable degree of medical certainty and, if so, whether 
it underwent an increase in severity during service.  If the 
urinary incontinence is attributable to a congenital or 
developmental condition, the examiner should state whether it 
is a disease or a defect.  If a disease, was it first 
manifest in service?  If a defect, was it subject to 
superimposed disease or injury in service?

With respect to the veteran's claimed depression, accord her 
a VA psychiatric examination to determine whether she has an 
acquired psychiatric disorder and, if so, whether it is at 
least as likely as not that it is related to disease or 
injury in active military service.

The veteran has a right to representation in all stages of 
her appeal.  38 C.F.R. § 20.600 (2000).  In this case, she 
has appointed an authorized representative, the Georgia 
Department of Veterans Service.  However, her appointed 
representative does not appear to have been notified of any 
action taken in connection with this appeal.  Furthermore, as 
the appellant has relocated to another state, it may be that 
the appellant may wish to appoint a representative located in 
Louisiana.  Accordingly, the veteran must be given an 
opportunity to appoint a representative operating within the 
jurisdiction of the RO that now has jurisdiction of her 
claims file.  If she chooses to retain Georgia Department of 
Veterans Service as her representative, the RO must assure 
that it notifies GDVS of all actions taken and that it makes 
appropriate arrangements for presentation of argument by GDVS 
before returning the claims file to the Board.

Accordingly, in order to accord due process and to assure 
that appellate review is informed, this case is remanded for 
the following:

1.  Provide the veteran a list of 
authorized representatives and ask her if 
she wants to appoint a representative 
located in Louisiana.  Ask her to provide 
a completed appointment form for the 
representative she wishes to designate, 
if she desires to designate a 
representative within the jurisdiction of 
the RO having jurisdiction over her 
claim.  If she wishes to retain Georgia 
Department of Veterans Service as her 
representative, the RO must thereafter 
assure that GDVS is notified of all 
actions taken in connection with the 
claim and is given an opportunity to 
present a written argument in connection 
with the appeal.

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all who have treated her 
for urinary incontinence due to detrusor 
instability with cystocele and depression 
since her release from service.  After 
obtaining an appropriate release from the 
veteran for each private provider, 
request the complete clinical records of 
all such treatment, not already 
associated with the claims folder, if 
any.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Ask the veteran to identify each VA 
medical facility at which she has 
received treatment since separation from 
service, and the approximate dates of 
treatment.  Obtain and associate with the 
claims file all VA treatment records of 
which the veteran provides notice.  If 
the veteran has had no VA treatment since 
September 1998, she should so state.

3.  Schedule the veteran for appropriate 
VA examinations.  The claims folder and 
copy of this remand must be reviewed by 
the examiners prior to the examinations, 
and the examiners are asked to indicate 
in the examination report that they have 
reviewed the file.  All necessary tests 
and studies are to be done, and the 
examination reports should not be 
finalized until the examiner has reviewed 
any tests deemed necessary.

With respect to the examination for 
urinary incontinence, the examiner is 
asked specifically to review the 
veteran's service medical records and to 
render an opinion whether the veteran's 
condition pre-existed service to a 
reasonable degree of medical certainty 
and, if so, whether it underwent an 
increase in severity during service.  If 
the urinary incontinence is attributable 
to a congenital or developmental 
condition, the examiner should state 
whether it is a disease or a defect.  If 
a disease, was it first manifest in 
service?  If a defect, was it subject to 
superimposed disease or injury in 
service?

The medical basis for any opinion should 
be stated.

The veteran should be accorded a 
psychiatric examination to determine 
whether she has a chronic acquired 
psychiatric disorder and, if so, whether 
it is at least as likely as not related 
to any disease or injury in service.  The 
medical basis for any opinion should be 
stated.

4.  In undertaking the development 
required herein, assure compliance with 
the notice and development required under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A), to include 
notification to the representative of the 
transfer and certification of the 
veteran's records to the Board, pursuant 
to 38 C.F.R. § 19.36.  

5.  If the benefit sought remains denied, 
provide the veteran and her 
representative (if any) a supplemental 
statement of the case, which sets forth 
the pertinent legal criteria.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


